
	

116 HR 3787 RH: DHS Countering Unmanned Aircraft Systems Coordinator Act
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 283
		116th CONGRESS1st Session
		H. R. 3787
		[Report No. 116–356]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2019
			Mr. Perry introduced the following bill; which was referred to the Committee on Homeland Security
		
		December 18, 2019Additional sponsor: Mr. Taylor
			December 18, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 16, 2019
		
		
			
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security an
			 Unmanned Aircraft Systems Coordinator, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Countering Unmanned Aircraft Systems Coordinator Act. 2.Unmanned Aircraft Systems Countermeasures Coordinator (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
				
					321.Countering Unmanned Aircraft Systems Coordinator
 (a)CoordinatorThe Secretary shall designate an official of the Department as the Countering Unmanned Aircraft Systems (UAS) Coordinator (in this section referred to as the Coordinator) to coordinate with relevant Department offices and components, including the Office for Civil Rights and Civil Liberties and the Privacy Office and other relevant Federal agencies, as appropriate, on the development of policies and plans to counter threats associated with UAS, including the following:
 (1)Countering UAS that may be used in a terrorist attack. (2)Promoting research and development of counter UAS technologies.
 (3)Ensuring the dissemination of information and guidance related to countering UAS threats. (4)Serving as the Department point of contact for Federal, State, local, and Tribal law enforcement entities and the private sector regarding the Department’s activities related to countering UAS.
 (5)Carrying out other related UAS activities, as directed by the Secretary. (b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department offices and components and other relevant Federal agencies, as appropriate, to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.
 (c)Coordination with private sectorThe Coordinator shall, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for disseminating to the private sector information regarding counter UAS technology, particularly information regarding instances in which counter UAS technology may impact lawful private sector services or systems..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 320 the following new item:
				
					
						Sec. 321. Countering Unmanned Aircraft Systems Coordinator..
			
	
		December 18, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
